DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Publication No. 2016/0143131) in view of Kang (U.S. Publication No. 2018/0198896).  Ahn teaches an electronic device (see "10” in Fig. 1), comprising a body (see paragraph [0048]; "100" in Fig. 1), provided with a slide rail (see paragraph [0068]; "104" in Fig. 1, Fig. 2, Fig. 5, Fig. 6, Fig. 9 and Fig. 10), wherein the body comprises a first surface (see "103" in Fig. 1, Fig. 2 and Fig. 10) comprising a hidden region at one end thereof (103 is hidden in fig. 6 and not hidden in fig. 10), a second surface (see "102" in Fig. 1, Fig. 2 and Fig. 6) disposed opposite to the first surface, a side surface (see "101" in Fig. 1) coupling the first surface and the second surface (see paragraph [0067]; Fig. 1), and a flexible display (see "200" in Fig. 1, Fig. 2, Fig. 5} disposed on the body (see paragraph [0049]), wherein the flexible display comprises a first display portion (see "220" and "222" in Fig. 1, Fig. 5, Fig. 6, Fig. 9 and Fig. 10), wherein the first display portion is mounted with a bracket (see "300" in Fig. 1), and the bracket is configured to slide relative to the slide rail (see paragraphs [0063], [0065]-[0066]) to switch the flexible display between a retracted state (see Fig. 5 and Fig. 6) and a slide-out state (see paragraphs [0060]-[0062], [0064], [0078], [0084]; Fig. 9 and Fig. 10), and a second display portion (see "221" in Fig. 1, Fig. 5, Fig. 9 and Fig. 10) integrated .
Regarding claim 9, the applicant is directed to review Ahn, paragraph 60-62, 70 as well as figs. 9-10.
Regarding claim 13, see Ahn, paragraphs 13, 78 and 84 as well as Figs. 5 and 9, direction A.
Regarding claim 14, see Ahn, paragraph 43. Regarding claim 15, see Ahn, 303 in figs. 1-2.

Claims 1-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2017/0038798) in view of Kang (U.S. Publication No. 2018/0198896).  Lee teaches an electronic device (see DD in Fig. 1), comprising a body BP, provided with a slide rail (AC, Fig 2), wherein the body comprises a first surface (BP2, fig. 6) comprising a hidden region at one end thereof (EP, figs. 6-8), a second surface (BP1, fig. 6) disposed opposite to the first surface, a side surface (CM1, fig. 3, also area covered by AR3 in fig.6) coupling the first surface and the second surface (see fig. 6), and a flexible .  
Regarding claim 2, in Lee, the second display AR1 does not move with respect to the body.  Regarding claim 3, the slide rail is PB disposed on the main part; and a movable member SB separately coupled with the main part, wherein a surface IS2 of the movable member that is away from the main part (see fig. 2) disposes the side surface (US1 is interpreted as part of the side surface), wherein when the flexible display is in the retracted state, the movable member is abutted against the main part (fig. 4); when the flexible display is in the slide-out state, the movable member is separated from the main part (figs 5-6).  Alternatively, the movable member may be interpreted as US1.
.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2017/0038798) in view of Kang (U.S. Publication No. 2018/0198896) and further in view of Liao (U.S. Publication No. 2011/007458). Lee in view of Kang teaches the salient features of the claimed invention except for a first rack is disposed on the slide rail, a second rack is disposed at a location of the bracket that faces toward the first rack, an engaging gear is disposed between the first rack and the second rack. Liao teaches in figure 4B that it was known to provide a first rack R1 disposed on the slide rail, a second rack R2 is disposed at a location of the bracket that faces toward the first rack, and an engaging gear G1 disposed between the first rack and the second rack. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Liao for the purpose of providing a smoother semiauto slide.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2017/0038798) in view of Kang (U.S. Publication No. 2018/0198896) and further in view of Murphy (U.S. Patent No. 6201868). Lee in view of Kang teaches the salient features of the claimed invention except for wherein the movable member is of a cylindrical shape, and a surface of the main part that faces the movable member is recessed inwardly to dispose an arc surface fitting the movable member. Murphy teaches in figure 4 that it was known to provide complementary arcuate shapes for a moving member and a receiving member.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Murphy for the purpose of providing a smooth fit with less wear.
In re Venner, 120 USPQ 192.

Claims 10-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Publication No. 2017/0038798) in view of Kang (U.S. Publication No. 2018/0198896) and further in view of Wang (CN101207985). Lee in view of Kang teaches the salient features of the claimed invention except for a magnetic force between the bracket and the body, Wang teaches in figures 1-3 that it was known to use a multiple magnets to utilize a magnetic force to urge the display between out and retracted. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Wang for the purpose of easier sliding and maintaining positions
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a ratio of a sum of the second value and a value of a distance between the first magnet and the fixed surface to a value of a distance between the second magnet and the fixed surface to be approximately 2 for the purpose of utilizing an optimum range.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on the combination of Kang to teach the newly claimed patentable feature(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Han (U.S. Patent No. 10,708,395) teaches a flexible display device and appears to have a common inventor and assignee.  Han also claims in claim 7 that a camera is on the back surface (the hidden surface). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852